DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claim 15, 26, 27 and 31 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

Claim 15 recites “a first isolation later below the panel and the one or more encapsulant layer and the first isolation layer”
the first isolation layer 356 and a second isolation layer 358. AC outputs may be single phase and/or multi-phase. An encapsulation layer 360 may be formed over the inverters to provide protection from environmental elements and/or additional structural integrity.
An encapsulation layer 360 may be formed over the inverters to provide protection from environmental elements and/or additional structural integrity. 
The specification clearly describes the encapsulation layer as a structure and provided an advantage for the use of it. The specification did not disclose or present any amount of direction or guidance to achieve the first and second isolation layer or disclose the presence or absence of working examples. Furthermore, the specification does not also present a prior art explaining the isolation layer. 
The drawing (Fig. 34) shows the first isolation layer (356) and a second isolation layer (358) between PV modules (350-354) and the inverters (368-372) but the drawings and the specification does not depict the isolation layer as a structure or tangible object which the cables are tunnel thru. For instance, the drawing fails to disclose a port on the isolation layers the cables from the PV to the inverter would be routed through. 
If the isolation layers are physical object or structure, the specification and the drawing does not show how the cables are routed from the PV modules to the inverter also, how does the isolation layers maintain its separation between each other and between the PVs and the inverters. Even if the isolation layer is understood to be a separation between the PVs and the inverter (space), how does/can a separation be separated into a first and second separations. 


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 15 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 15 recites “a first isolation later below the panel and the one or more encapsulant layer and the first isolation layer”
However, Par 168 of the PG pub discloses the AC outputs from the multiple inverters are coupled together to form an AC distribution (or collection) bus between the first isolation layer 356 and a second isolation layer 358. AC outputs may be single phase and/or multi-phase. An encapsulation layer 360 may be formed over the inverters to provide protection from environmental elements and/or additional structural integrity.
An encapsulation layer 360 may be formed over the inverters to provide protection from environmental elements and/or additional structural integrity. 
The specification clearly describes the encapsulation layer as a structure and provided an advantage for the use of it. The specification did not disclose or present any amount of direction or guidance to achieve the first and second isolation layer nor disclose the presence or absence 
The drawing (Fig. 34) shows the first isolation layer (356) and a second isolation layer (358) between PV modules (350-354) and the inverters (368-372) but the drawings and the specification does not depict the isolation layer as a structure or tangible object which the cables are tunnel thru. For instance, the drawing fails to disclose a port on the isolation layers the cables from the PV to the inverter would be routed through. 
If the isolation layers are physical object or structure, the specification and the drawing does not show how the cables are routed from the PV modules to the inverter also, how does the isolation layers maintain its separation between each other and between the PVs and the inverters. Even if the isolation layer is understood to be a separation between the PVs and the inverter (space), how does/can a separation be separated into a first and second separations. 
	It’s unclear what the first and second isolation layer is and it would be treated as a single separation between the inverter and the PVs where the cables are routed. Emphasis added

The claim also stated that the “a first isolation layer below the panel and Page 4 of 11ATTY. DKT. NO.: EEB1028CON2wherein the integrated power converters are positioned (i) behind the subsets of solar cells on the non-light-receiving sides of the subsets of solar cells and (ii) between the one or more encapsulant lavers and the first isolation layer.”
However, it’s unclear how the power converters can be positioned behind the converter and between the one or more encapsulant lavers and the first isolation layer when the first isolation layer is below the PVs. 

For the purpose of examination the claim is read as the first isolation layer behind the panel.

Claim 27 recites wherein the AC distribution bus is disposed between the first isolation layer and a second isolation layer, which is disposed between the first isolation layer and the one or more encapsulant layers.
The scope of the claim cannot be determined because its unclear whether the claim is stating that the AC bus disposed between the first isolation layer and the encapsulant layer or whether the claim is stating that the second isolation layer is between the first layer and encapsulant layer or whether the AC bus is position between the first isolation layer and the second isolation layer.  The “which” in the claim does not adequately present a clear explanation of which of the 3 components or limitation the claim is referencing. 
For the purpose of examination the claim is read as the AC bus is position between the first isolation layer and the second isolation layer.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 15, 17, 22-31 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Yakimov et al. (US 2009/0159677) in view of Rotzoll et al. (US 2008/0283118)

Re Claim 15; Yakimov discloses a solar panel comprising: (Fig. 11)
one or more subsets of solar cells (165) disposed within a panel, 
wherein each subset of solar cells comprises multiple individual solar cells (165) electrically coupled together to generate a DC voltage and current in response to exposure to an amount of sunlight; (Fig. 11 and see par 0054 a photovoltaic assembly 165 including one or more photovoltaic devices).
one or more integrated power converters (166) electrically coupled to each of the subsets of solar cells; and, one or more encapsulant layers (168) housing the subsets of solar cells and the integrated power converters and between an encapsulant layer and first isolation layer. (Par 0048, 54 in some embodiments, a multilayer encapsulation including one or more barrier materials may be used).
Yakimiv does not disclose a first isolation layer behind the panel, the placement of the inverter to include wherein the integrated power converters are positioned behind the subsets of solar cells on the non-light-receiving sides of the subsets of solar cells.
However in an analogues art Rotzoll one or more subsets of solar cells disposed within a panel (202), wherein each subset of solar cells comprises multiple individual solar cells electrically coupled together to generate a DC voltage and current in response to exposure to an amount of sunlight; one or more integrated power converters (204, 224 and 244) electrically coupled to each of the subsets of solar cells, discloses wherein the integrated power converters 
Therefore it would have been obvious to one of the ordinary skill in the art at the time of the invention to have the integrated power converters of Yakimov positioned behind the subsets of solar cells on the non-light-receiving sides of the subsets of solar cells as taught by Rotzol in order to provide shading to the inverter since direct sunlight reduces the lifespan of the inverter based on the excessive direct heat produced by the sun. Furthermore electronics components are known to operate effectively when placed in a cool environment. 

Re Claim 17; Yakimov discloses wherein the integrated power converter comprises a plurality of electrical components established on a single integrated circuit. (Inverters are known to include plurality of switches configured to convert DC in to AC, Fig. 11).

Re Claim 22; Yakimov discloses further comprising a glass superstrate located above the one or more subsets of solar cells. (Par 0048).

Re Claim 23; Yakimov discloses wherein the one or more integrated power converters are DC-AC inverters. (Fig. 11).

Re Claim 24; Rotzoll discloses wherein each power converter of the one or more integrated power converters generates single-phase AC. (Claim 11).

Re Claim 25; Rotzoll discloses wherein each power converter of the one or more integrated power converters generates multi-phase AC. (Claim 10).

Re Claim 26; Rotzoll discloses wherein the AC outputs from the one or more integrated power converters are coupled together to form an AC distribution bus that is disposed between the first isolation layer and the one or more encapsulant layers (Fig. 2, 207, 227, 247 are the bus and the space behind the panels have been addressed as the first isolation layer. Based on this arrangement, the and as discussed above, Yakimov discloses encapsulating the entire panel including the inverter which would encapsulate the panel with the isolation layer and the inverter ).

Re Claims 27 and 31; Yakimov in view of Rotzoll discloses wherein each power converter of the one or more integrated power converters generates AC.
The second isolation layer is the layer between the AC distribution bus and the encapsulant layer. That been said, the combination of Yakimov in view of Rotzoll discloses the claimed limitation because when structure of Yakimov is rearranged as shown my Rotzoll, the encapsulant layer would cover the entire backside of the PVs and would create the claimed limitation. 

Re Claims 28; Yakimov in view of Rotzoll discloses wherein each power converter of the one or more integrated power converters has contacts for DC input and contacts for AC output as disclosed above. 

However based on the location of the loads in reference to the solar panel  it would have been obvious to one of the ordinary skill in the art the time of the invention to locate both the ac and the dc terminals of the inverter on the same side so that power is transferred to the load effectively. 

Re Claim 29; Yakimov discloses wherein each power converter of the one or more integrated power converters has contacts for DC input located on the opposite side of the power converter from contacts for AC output. (Fig. 11).

Re Claim 30; Yakimov discloses wherein an encapsulant layer of the one or more encapsulant layers is disposed over the one or more integrated power converters. (Fig. 11).

Claims 16 and 32 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Yakimov et al. (US 2009/0159677) in view of Rotzoll and further in view Inoue et al (US 2008/0272653)

Re Claim 16; Yakimov in view of Rotzoll discloses wherein the integrated power converters convert one or more DC voltages or currents generated by the subsets of solar cells as discussed above.
That combination does not disclose to one or more DC output voltages or currents and a DC-to- AC inverter coupled to the one or more integrated power converters.

Therefore it would have been obvious to one of the ordinary skill in the art at the filing of the invention to have included a DC-DC converter with the system of Yakimon in order to regulate the output produced by the PV panel so that appropriate amount of power is sent to the load to ensure that the load operates effectively. 

Claim 18 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Yakimov et al. (US 2009/0159677) in view of Rotzoll and further in view Rubin et al. (US 2009/0025778)

Re Claim 18; Yakimov in view of Rotzoll discloses one or more solar cells as discussed above. Matsushita does not disclose further comprising shadow bypass control circuitry for bypassing one or more solar cells.
However Rubin discloses shadow bypass control circuitry for bypassing one or more solar cells. (Par. 0014).
Therefore it would have been obvious to one ordinary skill in the art at the time of the invention to have bypassed one or more cells of the in order to provide appropriate power to the load. 

Response to Arguments
Applicant's arguments filed 01/11/2022 have been fully considered but they are not persuasive. Applicant argues that the combination does not disclose a first and second isolation layer as recited in the claims
	However, the examiner respectfully disagrees. As shown above, the claims are not adequately supported and the claim also has some limitation which needed clarification. The claims were rejected as best understood by the examiner. 
Furthermore, the combination of references did teach the claims as indicated above in the rejection.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on (571) 272-7492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DANIEL KESSIE/
02/18/2022
Primary Examiner, Art Unit 2836